Citation Nr: 1120401	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  04-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for bipolar disorder, evaluated as 30 percent disabling for the period from March 9, 2001 to May 2, 2007.

3.  Entitlement to an increased rating for bipolar disorder, evaluated as 50 percent disabling from May 3, 2007.

4.  Entitlement to service connection for a total rating based upon individual unemployability due to service- connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his employer


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to December 1970, including service in the Republic of Vietnam from April to September 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2006, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2006, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.

In a September 2007 rating decision, the RO awarded a 50 percent rating for the Veteran's service-connected bipolar disorder, effective from May 3, 2007.  As such, the Board has characterized the Veteran's claim to reflect that new rating.

As higher schedular evaluations for this disability is possible, the issue of entitlement to a rating in excess of 50 percent for bipolar disorder, effective from May 3, 2007 remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2008, the Board again remanded the Veteran's case to the RO via the AMC, in Washington, D.C., for further development.


FINDINGS OF FACT

1.  In addition to his service-connected bipolar disorder, the Veteran has also been diagnosed with PTSD.

2.  The symptomatology of the Veteran's PTSD, cannot clearly be distinguished from that of his service-connected bipolar disorder.

3.  For the period from March 9, 2001 to May 2, 2007, the Veteran's psychiatric disability was not productive of reduced reliability and productivity, or flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, impairment of short- and long- term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective social relationships.

4.  From May 3, 2007, the Veteran's service-connected psychiatric disability symptoms primarily include suicidal thoughts, sleep disturbance, nightmares, hallucinations, irritability, poor frustration tolerance, social isolation, memory impairment and lack of interest in activities; but without obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.

5.  The Veteran's service-connected disability does not meet the minimum percentage requirements for an award of a TDIU, and the service-connected psychiatric disability is not shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection is warranted for PTSD, as part of the Veteran's already service-connected bipolar disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).

2.  The criteria for an evaluation of 30 percent for the Veteran's service-connected bipolar disorder from March 9, 2001 to May 2, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a rating in excess of 50 percent for bipolar disorder from May 3, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).

4.  The criteria for a TDIU, to include on an extra-schedular basis, pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's claim for service connection for PTSD, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision to grant the claim, further assistance is unnecessary to aid the Veteran in substantiating his service connection for PTSD claim.  

Regarding the remaining claims, the RO provided notice to the Veteran in a 
July 2006 letter that explained what information and evidence was needed to substantiate the claim for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  A September 2008 letter that explained what information and evidence was needed to substantiate a claim for increased ratings as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The July 2006 and September 2008 letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the July 2006 and September 2008 letters, and opportunity for the Veteran to respond, the December 2010 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded VA examinations in May 2002, May 2007, September 2007, June 2010 and October 2010 that were fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Entitlement to service connection for PTSD.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The Board finds that the amended regulation does not apply in this case because, as discussed below, the evidence of record does not show that the Veteran's claimed stressors were related to his "fear of hostile military or terrorist activity."

Factual Background and Analysis

The Veteran maintains that his stressful service-related event includes being a platoon leader during combat and a girl died during a grenade explosion while in service in Vietnam.

In this case, the Board observes that the Veteran's service connection claim is unusual in that he is already service- connected for bipolar disorder.  However, the record reflects the Veteran's has had multiple psychiatric diagnoses including the already service-connected bipolar disorder, to include depression and PTSD.

The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has contended that all of his psychiatric symptomatology/impairment is related to his military service.  Moreover, under the VA rating criteria all psychiatric disabilities other than eating disorders are evaluated under the general rating formula detailed at 38 C.F.R. § 4.130.  The Veteran is not seeking service connection for an eating disorder.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Therefore, the practical effect of this appellate claim is whether all of the Veteran's current psychiatric impairment is to be recognized as originating from his service-connected disability.  VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board noted in the April 2008 remand that a May 2002 VA psychologist determined that no significant evidence of PTSD was found and a May 2007 VA psychologist found that while the Veteran had suffered from PTSD for years, he had not met the criteria for PTSD.  

As indicated in the Introduction, Board remanded this case to, in part, obtain clarification of the Veteran's psychiatric disorder.  In accord with the remand directives, the Veteran underwent VA psychiatric examinations in June 2010 and October 2010.  The June 2010 examiner concluded that the Veteran did not meet the criteria for PTSD.  However, the October 2010 VA examiner concluded that the Veteran had met the criteria for PTSD.  Additionally, the examiner noted that "the Veteran cannot separate the symptoms from mood or PTSD".

While there is conflicting evidence regarding whether the Veteran meets the criteria for a diagnosis of PTSD, with resolution of reasonable doubt in favor of the Veteran, the Board finds that the Veteran has met the criteria for a diagnosis of PTSD as part and parcel of any psychiatric disorder however diagnosed.

In view of the foregoing, the Board finds that the symptomatology of the Veteran's PTSD cannot clearly be distinguished from that of his service-connected bipolar disorder.  Specifically, the October 2010 VA examiner noted that the Veteran could not separate the mood symptoms from his PTSD.  Therefore, service connection is warranted for PTSD.  However, as detailed above, the practical effect of this decision is that all of the Veteran's psychiatric impairment is to be attributable to the already service-connected bipolar disorder, and the Board will do so in the adjudication as to whether ratings in excess of 30 percent and 50 percent are warranted in this case.

It is noted that the RO has not attempted to distinguish service connected and non-service connected psychiatric pathology, as such, the Board can continue to rate the overall disability picture without prejudice to the Veteran. 

II.  Entitlement to an increased rating for bipolar disorder, evaluated as 30 percent disabling for the period from March 9, 2001 to May 2, 2007, and as 50 percent disabling from May 3, 2007.

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Factual Background and Analysis

Entitlement to service connection for a nervous condition was established in an October 1971 rating decision, which assigned a temporary 50 percent evaluation for this disability.  A January 1974 rating decision reduced the rating to a 30 percent evaluation.  The Veteran's current claim was received in March 2001.  A September 2007 rating decision increased the rating to a 50 percent evaluation, effective from May 3, 2007.  

Since the award of service connection, the Veteran's service-connected bipolar disorder has been rated under Diagnostic Code 9432, pertaining to bipolar disorder, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates those symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

In a February 2001 treatment note, a private physician reported that the Veteran had a history of PTSD and drug and alcohol abuse.

The Veteran underwent a VA examination in May 2002.  The Veteran reported being depressed and having a bad temper.  On examination, he was very cooperative and affable and his speech was within normal limits.  Clinically, he appeared to be asymptomatic at this time.  There was no significant evidence of depression or anxiety noted.  There were also no symptoms of bipolar disorder.  His thought processes were clear.  There was no evidence of hallucinations or delusions.  The Veteran did note a history of hallucinations in the past related to his encephalitis.  His judgment was within normal limits.  His memory, in general, was clearing up.  The diagnosis was bipolar disorder by history.  A GAF score of 57 was recorded.

The Veteran underwent a VA examination in May 2007.  He was currently employed as a dishwasher and janitor at a local restaurant.  He had not worked full time in years.  The Veteran reported being anxious and depressed.  He averaged about 5 hours of broken sleep each night.  He reported getting distracted when watching television and having difficulty with his short term memory.  He also had occasional crying spells.  He admitted to having weekly suicide thoughts but indicated that he would not commit suicide because he did not believe in it.  He denied any assaultive thoughts or history.  The Veteran had been married and divorced twice.  He was currently in an on and off again relationship.  He really did not do anything socially other than when he worked at the restaurant.  On examination, he was appropriately groomed and his mood was seen as somewhat depressed and affect congruent with his mood.  His speech was logical and spontaneous and the rate and flow of speech were within normal limits.  He was seen as able to manage activities of daily living.  He had no evidence of hallucinations or delusions but he noted getting thoughts of paranoia and being nervous around people.  He was not dangerous to himself or others.  He was alert and well oriented.  He was aware of recent events and his remote memory was grossly intact.  His insight and judgment were fair at best.  The diagnosis was bipolar disorder.  

The Veteran underwent a VA examination in June 2010.  The examiner noted that the Veteran last worked in 2009 as a dishwasher.  However, he had to quit when he developed an aortic dissection.  He reported that he could no longer do any work where he had to exert himself.  He currently lived with his girlfriend of 18 years in her home.  He reported hearing people in restaurants and called it paranoia.  He sometimes saw faces and thought at times that people had stolen from him if he could not find something.  He admitted that his thoughts were disorganized.  He had ongoing problems with anger.  Minor provocations set him off.  He still had suicidal thoughts but no recent attempts.  He denied any decreased need for sleep.  He had nightmares but they were not war related.  On examination, he was slightly disheveled but appeared earnest and eager to engage the listener.  His speech was slightly rapid but not grossly pressured.  Mood was euthymic, affect was wide and appropriate.  Thinking was overinclusive and tangential.  He was a very difficult historian.  There was no delusional content or suicidal or homicidal ideation.  He was oriented in all spheres and his memory was intact.  There were no panic attacks, obsessive behavior or impaired impulse control.  The examiner indicated that the Veteran currently manifested ongoing mild psychotic symptoms including paranoia, ideas of reference and occasional hallucinations as well as a formal thought disorder.  He suffered from chronic depression and outbursts of anger.  His current thought disorder, ongoing paranoia, depression and poor anger control made it unlikely that he would be able to maintain gainful employment in the future.  Social and industrial impairment was severe.  The diagnosis was psychotic disorder due to a general medical condition; mood disorder and personality change due to a general medical condition; alcohol and amphetamine dependence which was in sustained full remission.  A GAF score of 46 was assigned.

The Veteran underwent a VA examination in October 2010.  The examiner noted that the Veteran had periodic episodes of anxiety and depression.  He continued to respond to the noise of helicopters.  He could not sleep at night and had some paranoid thoughts about people robbing his house or talking about him.  The examiner indicated that the Veteran had a long history of both mood disorder and PTSD symptoms.  Since he stopped drinking his symptoms had been reduced but he remained self isolating and had numerous episodes of heightened depression with some intermittent suicidal ideation.  He reported still having some visual and auditory hallucinations.  He had been in a relationship with his girlfriend for 20 years and lived with her for the past 4 to 5 years.  His girlfriend was sick and he felt responsible for staying with her.  He had no relationships with anyone else but he was able to relate to his girlfriend's son.  His social relationships were mostly absent.  He reported that whenever he tried to get together with other people it mostly led to fights, substance abuse and other problems.  He watched television and was sedentary.  He reported some times of suicidal ideation since March 2010 due to the illness of his girlfriend and the difficulty in keeping the home operated.  He believed he would never operate on these thoughts.  He wanted to just stay at home which he perceived as a safe place.  The examiner noted that the Veteran had heightened suicidal ideation which was driven in relation to situational concerns of his girlfriend's illness and possible loss of a place to live along with his own physical problems.

He was compromised in social relating, in being able to work, and in doing chores and activities.  He only relates to his girlfriend and he self isolates.  He had violent episodes but confined them to objects.  He had few interests aside from television.  On examination, he had disheveled clothes and was restless.  His speech was clear and pressured.  He was cooperative.  His affect was full but he frustrated easily.  His mood was expansive.  He had orientation in all three spheres and his thought process was unremarkable yet rambling.  He could not tolerate being in crowded places.  There was no presence of homicidal thoughts but there was a presence of suicidal thoughts.  The extent of his impulse control was poor.  His remote memory was normal but his recent memory was mildly impaired.  His immediate memory was normal.  The diagnosis was PTSD with depression, self isolation and suicidal ideation when situational factors increase.  A GAF score of 57 was recorded.  His prognosis was poor.  There was not total occupational and social impairment.  He had poor social functioning, alcohol dependence and poor frustration tolerance.

Period from March 9, 2001 to May 2, 2007

After considering medical evidence of record, the Board finds that the Veteran's service-connected psychiatric disorder does not warrant a rating in excess of 30 percent for the period from March 9, 2001 to May 2, 2007.

The February 2001 private psychiatric treatment noted that the Veteran had PTSD while the May 2002 VA examiner diagnosed the Veteran with bipolar disorder by history.  The May 2002 examination also indicated that the Veteran denied any suicidal or homicidal ideation.  There was also no evidence of any psychosis or delusions and there was no suicidal or homicidal ideation or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  In essence, the examination reports failed to demonstrate that he suffered from symptoms such as flattened affect, circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impaired judgment and impaired abstract thinking required for a higher evaluation.  

Additionally, the VA assigned GAF score of 57 during the period is consistent with mild and moderate symptoms that the Veteran exhibited at the evaluation and examination.

After considering the totality of the evidence of record, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's service-connected bipolar disorder were not met for the period from March 9, 2001 to May 2, 2007.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010).

Period from May 3, 2007

Overall, from May 3, 2007, the Veteran has had a history of suicidal ideations, difficulty in adapting to work or worklike settings, and anger and anxiety.  There have also been subjective reports of violent episodes, visual and auditory hallucinations, difficulty sleeping and being compromised in social relating, the ability to work, and in doing chores and activities.  

However, the Board notes that there is no indication of the Veteran experiencing obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affected the ability to function independently, appropriately and effectively; spatial disorientation; or an inability to establish and maintain effective relationships.  Thus, the Board finds that the preponderance of the evidence indicates that the Veteran's occupational and social impairment due to bipolar disorder from May 3, 2007 is best contemplated by the 50 percent disability rating.

Although the Veteran was assigned a GAF score of 46 in June 2010, which reflected anywhere from some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, the most recent GAF score of 57 by the October 2010 VA examiner actually indicates moderate symptoms.  Again, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  Furthermore, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology from May 3, 2007 was so severe as to merit a 70 percent evaluation.  Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment more closely contemplates the currently assigned evaluation as he has reported that he was able to relate to his girlfriend and his girlfriend's son.

For these reasons, an evaluation in excess of 50 percent for bipolar disorder from May 3, 2007 is not warranted.  38 C.F.R. § 4.130 Diagnostic Code 9411.

As the criteria for the next higher (70 percent) rating for bipolar disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met. 

Extraschedular Consideration

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), consideration has been given to the potential application of various provisions of Title 38 of the Code of Federal Regulations, whether the Veteran raised them, including §3.321(b)(1), which governs extraschedular ratings.  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 38 C.F.R. § 3.321(b)(1).  That is, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There had been no showing by the Veteran that the psychiatric disability in the past caused, or presently causes marked interference with employment or necessitated frequent hospitalization beyond that contemplated by the rating schedule.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board finds that the disability picture presented by the Veteran's psychiatric disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is also not warranted here.  Thun.  

III.  Entitlement to service connection for a TDIU.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non- service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even though a veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. 361. 

Analysis

The Veteran contends that he is entitled to a total disability rating based on individual unemployability because he cannot work as a result of his service-connected acquired psychiatric disorder, to include PTSD disability.  As the Veteran is only service connected for his acquired psychiatric disorder, to include PTSD at a 50 percent evaluation from May 3, 2007, his overall disability rating is 50 percent.

As the Veteran has neither a single disability evaluated as 60 percent disabling nor a combination of disabilities bringing the combined rating to 70 percent or more, he does not meet the eligibility percentage standards set forth in 38 C.F.R. § 4.16(a) for assignment of a total disability rating based on individual unemployability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Although the Veteran does not meet the percentage standards set forth above, an extraschedular consideration may be applicable, if he is in fact unemployable by reason of service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) (2010).

The Board again acknowledges that it is VA's policy that all Veterans who are unable to follow a substantially gainful employment by reason of service connected disabilities shall be rated totally disabled.  Therefore, referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. 4.16(b). 

In this case, extraschedular consideration is not warranted, because the evidence does not show that the Veteran is unable to perform substantially gainful employment due to his service connected disability.  Rather, the evidence shows that the Veteran is unemployable due in part to his non-service connected physical disabilities.  Therefore, for the reasons set forth below, referral by the RO to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Veteran has asserted that he cannot work because of his service-connected acquired psychiatric disorder, to include PTSD disability, the Board finds that the preponderance of the evidence overall does not support the Veteran's contentions.  Essentially, the preponderance of the evidence does not show that the Veteran's service-connected acquired psychiatric disorder, to include PTSD symptoms, alone would render him unable to obtain and maintain any form of employment.  While the Veteran is noted to have some functional impairments related to his service-connected disability, the evidence of record does not support his contention that he is unable to work in any capacity whatsoever as the result of his disability, and the record does not support a claim of entitlement to TDIU. 

As noted above, effective May 3, 2007, the Veteran is service connected for a psychiatric disability, his lone service connected disability, at a 50 percent rating.  The May 2007 VA examiner noted that the Veteran was employed as a dishwasher at local restaurant.

In a September 2007 VA addendum, the examiner noted that he could not say at this time that the Veteran was unemployable.  His schizoaffective disorder was serious but the Veteran had chosen to live his life where he was and to not be involved in any kind of treatment.  He was not seen as motivated to attempt work.

The June 2010 VA examiner noted that the Veteran last worked as a dishwasher in 2009.  The examiner concluded that the Veteran's current thought disorder, ongoing paranoia, depression and poor anger control made it unlikely that he would be able to maintain gainful employment in the future.

On VA examination in October 2010, the examiner noted that in December 2009, the Veteran had an aortic dissection and his cardiac efficiency was reportedly noticeably compromised.  The examiner noted that the Veteran could not work.  The examiner noted that the Veteran could force himself to do things but was sedentary and unmotivated.  

While the June 2010 VA examiner concluded that the Veteran's current thought disorder, ongoing paranoia, depression and poor anger control made it unlikely that he would be able to maintain gainful employment in the future, he did not consider the Veteran's non-service connected physical disabilities.  By contrast, the October 2010 examiner noted that the Veteran's cardiac efficiency was reportedly noticeably compromised and that as a result he could not work.  Based on clinical testing of the Veteran and review of the claims file, the July 2010 VA examiner determined that the Veteran did not have total occupational and social impairment due to his signs and symptoms of his psychiatric disability, to include PTSD.  In formulating this opinion, the examiner noted that the Veteran had orientation in all three spheres, his thought process was unremarkable and his immediate memory was normal.  

This opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale which included consideration of the Veteran's non-service connected disabilities on employment.  Accordingly, the October 2010 VA examiner's opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, supra.  

It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases. It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has considered the Veteran's own statements that he is unable to work due to his service-connected acquired psychiatric disorder, to include PTSD, and the Board finds these statements competent to describe the Veteran's current symptomatology.  However, the preponderance of the evidence as discussed above does not support the contention that the Veteran is unable to work, at least in some capacity, solely due to his service-connected disability; and the Veteran lacks the vocational expertise or medical knowledge to provide such an opinion.  See Espiritu v. Derwinski, supra.  Overall, the Board concludes that the evidence with respect to individual unemployability is not evenly balanced so as to permit application of the reasonable doubt doctrine in favor of the Veteran.  To the contrary, the preponderance of the evidence is against the Veteran's claim that his service- connected disability renders him unable to obtain or retain substantially gainful employment whatsoever within the context of 38 C.F.R. § 4.16(b) on the basis of an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Direction of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Accordingly, entitlement to a TDIU is not warranted and the appeal as to this issue must be denied. 


ORDER

Inasmuch as the symptomatology of the Veteran's PTSD, cannot clearly be distinguished from that of his service- connected bipolar disorder, the benefit sought on appeal with respect to his service connection claim is granted.

Entitlement to a disability rating in excess of 30 percent from March 9, 2001 to May 2, 2007 for a psychiatric disability is denied.

Entitlement to a disability rating in excess of 50 percent from May 3, 2007 for a psychiatric disability is denied.

Entitlement to a total rating for compensation purposes based on individual unemployability, to include on an extraschedular basis, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


